AMENDED BYLAWS




OF




FIRST SOURCE DATA, INC.

A Nevada Corporation

(adopted as amended by Resolutions of the Board of Directors on July 28, 2005
and July 16, 2007)







ARTICLE I

EXECUTIVE AND BUSINESS OFFICES




Section 1.  PRINCIPAL EXECUTIVE OR BUSINESS OFFICES.  The Board of Directors
shall fix the location of the principal executive office of the corporation at
any place within or outside the State of Nevada.  If the principal executive
office is located outside Nevada and the corporation has one or more business
offices in Nevada, the Board of Directors shall fix and designate a principal
business office in Nevada.




Section 2.  OTHER OFFICES.  Branch or subordinate offices may be established at
any time and at any place by the Board of Directors.




ARTICLE II

MEETINGS OF SHAREHOLDERS




Section 1.  PLACE OF MEETINGS.  Meetings of shareholders shall be held at any
place within or outside the State of Nevada designated by the Board of
Directors.  In the absence of a designation by the Board, shareholders' meetings
shall be held at the corporation's principal executive office.




Section 2.  GENERAL MEETING.  General meetings of shareholders shall be held on
dates and at times designated by the Board of Directors consistent with the
General Corporation Law of the State of Nevada.




At each general meeting of shareholders, Directors shall be elected and any
other proper business within the power of the shareholders may be transacted.




Section 3.  SPECIAL MEETINGS.  Special meetings of the shareholders may be
called at any time by a resolution of the Board of Directors, by the Chair of
the Board, by the Chief Executive Officer, by the President, or by one or more
shareholders holding shares that in the aggregate are entitled to cast at least
one third of the votes allowed to be cast at that meeting.




If a special meeting is called by anyone other than the Board of Directors, the
person or persons calling the meeting shall make a request in writing, delivered
personally or sent by registered mail or by telegraphic or other facsimile
transmission, to the Chair of the Board or the Chief Executive Officer, Vice
President, or Secretary, specifying the time and date of the meeting (which is
not less than 35 nor more than 60 days after receipt of the request) and the
general nature of the business proposed to be transacted.  Within 20 days after
receipt, the officer receiving the request shall cause notice to be given to the
shareholders entitled to vote, in accordance with the










provisions of Sections 4 and 5 of this Article II, stating that a meeting will
be held at the time requested by the person(s) calling the meeting, and stating
the general nature of the business proposed to be transacted.  If notice is not
given within 20 days after receipt of the request, the person or persons
requesting the meeting may give the notice.  Nothing contained in this paragraph
shall be construed as limiting, fixing, or affecting the time when a meeting of
shareholders called by action of the Board may be held.




Section 4.  NOTICE OF SHAREHOLDERS' MEETINGS.  All notices of meetings of
shareholders shall be sent or otherwise given in accordance with the
requirements of Section 5 of this Article II and shall not be fewer than 10 nor
more than 60 days before the date of the meeting.  Shareholders entitled to
notice shall be determined in accordance with the provision of Section 11 of
this Article II.  The notice shall specify the place, date, and hour of the
meeting, and (i) in the case of a special meeting, the general nature of the
business to be transacted, or (ii) in the case of the general meeting of
shareholders, those matters that the Board of Directors, at the time of giving
the notice, intends to present for action by the shareholders.  If Directors are
to be elected, the notice shall include the names of all nominees whom the Board
intends, at the time of the notice, to present for election.




The notice shall also state the general nature of any proposed action to be
taken at the meeting to approve any of the following matters:




(i)

A transaction in which a Director has a financial interest;




(ii)

An amendment of the Articles of Incorporation;




(iii)

A reorganization;




(iv)

A voluntary dissolution; or




(v)

A distribution in dissolution that requires approval of the outstanding shares.




Section 5.  MANNER OF GIVING NOTICE: AFFIDAVIT OF NOTICE.  Notice of any
shareholders' meeting shall be given either personally or by first-class mail or
telegraphic or other written communication, charges prepaid, addressed to the
shareholder at the address appearing on the corporation's books or given by the
shareholder to the corporation for purposes of notice.  If no address appears on
the corporation's books or has been given as specified above, notice shall be
either (1) sent by first-class mail addressed to the shareholder at the
corporation's principal executive office, or (2) published at least once in a
newspaper of general circulation in the county where the corporation's principal
executive office is located.  Notice is deemed to have been given at the time
when delivered personally or deposited in the mail or sent by other means of
written communication.




If any notice or report mailed to a shareholder at the address appearing on the
corporation's books is returned marked to indicate that the United States Postal
Service is unable to deliver the document to the shareholder at that address,
all future notices or reports shall be deemed to have been duly given without
further mailing if the corporation holds the document available for the
shareholder on written demand at the corporation's principal executive office
for a period of one year from the date the notice or report was given to all
other shareholders.








-2-




An affidavit of the mailing, or other authorized means of giving notice or
delivering a document, of any notice of shareholders' meeting, report, or other
document sent to shareholders, may be executed by the corporation's Secretary,
Assistant Secretary, or transfer agent, and, if executed, shall be filed and
maintained in the minute book of the corporation.




Section 6.  QUORUM.  No business, other than the election of a chairman and the
adjournment or termination of the meeting, shall be conducted at any general
meeting at any time when a quorum is not present.  If at any time during a
general or special meeting there ceases to be a quorum present, any business
then in progress shall be suspended until there is a quorum present or until the
meeting is adjourned or terminated, as the case may be.  A quorum shall be one
or more shareholders present, in person or by proxy or being a corporation
represented by a natural person authorized by directors' resolution, that in the
aggregate are entitled to cast at least one third of the votes allowed to be
cast at that meeting.




Section 7.  ADJOURNED MEETING; NOTICE.  Any shareholders' meeting, general or
special, whether or not a quorum is present, may be adjourned from time to time
by the vote of the majority of the shares represented at that meeting, either in
person or by proxy, but in the absence of a quorum, no other business may be
transacted at that meeting, except as provided in Section 6 of this Article II.




When any meeting of shareholders, either general or special, is adjourned to
another time or place, notice of the adjourned meeting need not be given if the
time and place are announced at the meeting at which the adjournment is taken,
unless a new record date for the adjourned meeting is fixed, or unless the
adjournment is for more than 45 days from the date set for the original meeting,
in which case the Board of Directors shall set a new record date.  Notice of any
such adjourned meeting, if required, shall be given to each shareholder of
record entitled to vote at the adjourned meeting, in accordance with the
provisions of Sections 4 and 5 of this Article II.  At any adjourned meeting,
the corporation may transact any business that might have been transacted at the
original meeting.




Section 8.  VOTING.  The shareholders entitled to vote at any meeting of
shareholders shall be determined in accordance with the provisions of Section 11
of this Article II.  The shareholders' vote may be by voice vote or by ballot,
provided, however, that any election for Directors must be by ballot if demanded
by any shareholder before the voting has begun.  On any matter other than the
election of Directors, any shareholder may vote part of the shares the
shareholder is to vote in favor of the proposal and refrain from voting the
remaining shares or vote them against the proposal, but, if the shareholder
fails to specify the number of shares that the shareholder is voting
affirmatively, it will be conclusively presumed that the shareholder's approving
vote is with respect to all shares that the shareholder is entitled to vote.  If
a quorum is present (or if a quorum has been present earlier at the meeting but
some shareholders have withdrawn), the affirmative vote of a majority of the
shares represented and voting, provided such shares voting affirmatively also
constitute a majority of the number of shares required for a quorum, shall be
the act of the shareholders unless the vote of a greater number or voting by
classes is required by law or by the Articles of Incorporation.




At a shareholders' meeting at which Directors are to be elected, no shareholder
shall be entitled to cumulate votes (i.e., cast for any candidate a number of
votes greater than the number of votes which that shareholder normally would be
entitled to cast).








-3-




Section 9.  WAIVER OF NOTICE OR CONSENT BY ABSENT SHAREHOLDERS.  The
transactions of any meeting of shareholders, either general or special, however
called and noticed and wherever held, shall be as valid as though they were had
at a meeting duly held after regular call and notice, if a quorum is present
either in person or by proxy, and if each person entitled to vote who was not
present in person or by proxy, either before or after the meeting, signs a
written waiver of notice or a consent to holding the meeting or an approval of
the minutes of the meeting.




A shareholder's attendance at a meeting also constitutes a waiver of notice of
that meeting, unless the shareholder at the beginning of the meeting objects to
the transaction of any business on the ground that the meeting was not lawfully
called or convened.  In addition, attendance at a meeting does not constitute a
waiver of any right to object to consideration of matters required by law to be
included in the notice of the meeting which were not so included, if that
objection is expressly made at the meeting.




Section 10.  SHAREHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING. Any action
that could be taken at a general or special meeting of shareholders may be taken
without a meeting and without prior notice, if a consent in writing, setting
forth the action so taken, is signed by the holders of outstanding shares having
not less than the minimum number of votes that would be necessary to authorize
or take that action at a meeting at which all shares entitled to vote on that
action were present and voted.




Directors may be elected by written consent of the shareholders without a
meeting and vacancies on the Board (other than vacancies created by removal) not
filled by the Board may be filled by the written consent of the holders of a
majority of the outstanding shares entitled to vote.




All consents shall be filed with the Secretary of the corporation and shall be
maintained in the corporate records.  Any shareholder or other authorized person
who has given a written consent may revoke it by a writing received by the
Secretary of the corporation before written consents of the number of shares
required to authorize the proposed action have been filed with the Secretary.




Unless the consents of all shareholders entitled to vote have been solicited in
writing, prompt notice shall be given of any corporate action approved by
shareholders without a meeting by less than unanimous consent, to those
shareholders entitled to vote who have not consented in writing.




Section 11.  RECORD DATE FOR SHAREHOLDER NOTICE OF MEETING, VOTING, AND GIVING
CONSENT.




(a)  For purposes of determining the shareholders entitled to receive notice of
and vote at a shareholders' meeting or give written consent to corporate action
without a meeting, the Board may fix in advance a record date that is not more
than 60 nor less than 10 days before the date of a shareholders' meeting, or not
more than 60 days before any other action.




(b) If no record date is fixed:




(i)  

The record date for determining shareholders entitled to receive notice of and
vote at a shareholders' meeting shall be the business day next preceding the day
on which notice is given, or if notice is waived as provided in Section 9 of
this Article II, the business day next preceding the day on which the meeting is
held.








-4-




(ii)

The record date for determining shareholders entitled to give consent to
corporate action in writing without a meeting, if no prior action has been taken
by the Board, shall be the day on which the first written consent is given.




(iii)

The record date for determining shareholders for any other purpose shall be as
set forth in Section 1 of Article VIII of these Bylaws.




(c)  A determination of shareholders of record entitled to receive notice of and
vote at a shareholders' meeting shall apply to any adjournment of the meeting
unless the Board fixes a new record date for the adjourned meeting.  However,
the Board shall fix a new record date if the adjournment is to a date more than
45 days after the date set for the original meeting.




(d) Only shareholders of record on the corporation's books at the close of
business on the record date shall be entitled to any of the notice and voting
rights listed in subsection (a) of this section, notwithstanding any transfer of
shares on the corporation's books after the record date, except as otherwise
required by law.




Section 12.  PROXIES.  Every person entitled to vote for Directors or on any
other matter shall have the right to do so either in person or by one or more
agents authorized by a written proxy signed by the person and filed with the
Secretary of the corporation.  A proxy shall be deemed signed if the
shareholder's name is placed on the proxy (whether by manual signature,
typewriting, telegraphic transmission, or otherwise) by the shareholder or the
shareholder's attorney in fact.  A validly executed proxy that does not state
that it is irrevocable shall continue in full force and effect unless (i)
revoked by the person executing it, before the vote pursuant to that proxy, by a
writing delivered to the corporation stating that the proxy is revoked, or by
attendance at the meeting and voting in person by the person executing the proxy
or by a subsequent proxy executed by the same person and presented at the
meeting; or (ii) written notice of the death or incapacity of the maker of that
proxy is received by the corporation before the vote pursuant to that proxy is
counted; provided, however, that no proxy shall be valid after the expiration of
6 months from the date of the proxy, unless coupled with an interest.  The
revocability of a proxy that states on its face that it is irrevocable shall be
governed by NRS 78.355.




Section 13.  INSPECTORS OF ELECTION.  Before any meeting of shareholders, the
Board of Directors may appoint any persons other than nominees for office to act
as inspectors of election at the meeting or its adjournment.  If no inspectors
of election are so appointed, the Chair of the meeting may, and on the request
of any shareholder or a shareholder's proxy shall, appoint Inspectors of
Election at the meeting.  The number of Inspectors shall be either one or three.
 If Inspectors are appointed at a meeting on the request of one or more
shareholders or proxies, the holders of a majority of shares or their proxies
present at the meeting shall determine whether one or three Inspectors are to be
appointed.  If any person appointed as Inspector fails to appear or fails or
refuses to act, the Chair of the meeting may, and upon the request of any
shareholder or a shareholder's proxy shall, appoint a person to fill that
vacancy.




These Inspectors shall: (a) determine the number of shares outstanding and the
voting power of each, the shares represented at the meeting, the existence of a
quorum, and the authenticity, validity, and effect of proxies; (b) receive
votes, ballots, or consents; (c) hear and determine all challenges and questions
in any way arising in connection with the right to vote; (d) count and tabulate
all votes or consents; (e) determine when the polls shall close; (f) determine
the result;




-5-




and (g) do any other acts that may be proper to conduct the election or vote
with fairness to all shareholders.




ARTICLE III

DIRECTORS




Section 1.  POWERS.  Subject to the provisions of the Nevada General Corporation
Law and any limitations in the Articles of Incorporation and these Bylaws
relating to action required to be approved by the shareholders or by the
outstanding shares, the business and affairs of the corporation shall be managed
and all corporate powers shall be exercised by or under the direction of the
Board of Directors.




Without prejudice to these general powers, and subject to the same limitations,
the Board of Directors shall have the power to:




(a)

Select and remove all officers, agents, and employees of the corporation;
prescribe any powers and duties for them that are consistent with law, with the
Articles of Incorporation, and with these Bylaws; fix their compensation; and
require from them security for faithful service.




(b)

Change the principal executive office or the principal business office in the
State of Nevada from one location to another; cause the corporation to be
qualified to do business in any other state, territory, dependency, or country
and conduct business within or outside the State of Nevada; and designate any
place within or outside the State of Nevada for holding any shareholders'
meeting or meetings, including general shareholder meetings.

 

(c)

Adopt, make and use a corporate seal; prescribe the forms of certificates of
stock; and alter the form of the seal and certificates.




(d)

Authorize the issuance of shares of stock of the corporation on any lawful
terms, in consideration of money paid, labor done, services actually rendered,
debts or securities cancelled, or tangible or intangible property actually
received.




(e)

Borrow money and incur indebtedness on behalf of the corporation, and cause to
be executed and delivered for the corporation's purposes, in the corporate name,
promissory notes, bonds, debentures, deeds of trust, mortgages, pledges,
hypothecations, and other evidences of debt and securities.




Section 2.  NUMBER OF DIRECTORS.  The number of Directors shall be no fewer than
one (1) nor more than five (5).   The maximum or minimum number of Directors
cannot be changed, nor can a fixed number be substituted for the maximum and
minimum numbers, except by a duly adopted amendment to the Articles of
Incorporation or by an amendment to these Bylaws duly adopted by a majority of
the outstanding shares entitled to vote.  However, once shares have been issued
to more than two (2) shareholders, an amendment that would reduce the authorized
number of Directors to a number fewer than five cannot be adopted if the votes
cast against its adoption at a shareholders' meeting or the shares not
consenting to an action by written consent are equal to more than one-sixth (16
2/3%) of the outstanding shares entitled to vote.




Section 3.  ELECTION AND TERM OF OFFICE OF DIRECTORS.  Directors shall be
elected at each general meeting of the shareholders to hold office until the
next general meeting of the




-6-




shareholders.  Each Director, including a Director elected to fill a vacancy,
shall hold office until the expiration of the term for which elected and until a
successor has been elected and qualified.




No reduction of the authorized number of Directors shall have the effect of
removing any Director before that Director's term of office expires.




Section 4.  VACANCIES.  A vacancy in the Board of Directors shall be deemed to
exist: (a) if a Director dies, resigns, or is removed by the shareholders or an
appropriate court, as provided in NRS 78.335 and 78.345; (b) if the Board of
Directors declares vacant the office of a Director who has been convicted of a
felony or declared of unsound mind by an order of court; (c) if the authorized
number of Directors is increased; or (d) if at any shareholders' meeting at
which one or more Directors are elected the shareholders fail to elect the full
authorized number of Directors to be voted for at that meeting.




Any Director may resign effective on giving written notice to the Chair of the
Board, the Chief Executive Officer, the Secretary, or the Board of Directors,
unless the notice specifies a later effective date.  If the resignation is
effective at a future time, the Board may elect a successor to take office when
the resignation becomes effective.




Except for a vacancy caused by the removal of a Director, vacancies on the Board
may be filled by approval of the Board or, if the number of Directors then in
office is less than a quorum, by (1) the unanimous written consent of the
Directors then in office, (2) the affirmative vote of a majority of the
Directors then in office at a meeting held pursuant to notice or waivers of
notice complying with NRS 78.370 and 78.375, or (3) a sole remaining Director.
 A vacancy on the Board caused by the removal of a Director may be filled only
by the shareholders, except that a vacancy created when the Board declares the
office of a Director vacant as provided in clause (b) of the first paragraph of
this section of the Bylaws may be filled by the Board of Directors.




The shareholders may elect a Director at any time to fill a vacancy not filled
by the Board of Directors.




The term of office of a Director elected to fill a vacancy shall run until the
next general meeting of the shareholders, and such a Director shall hold office
until a successor is elected and qualified.




Section 5.  PLACE OF MEETINGS; TELEPHONE MEETINGS.  Regular meetings of the
Board of Directors may be held at any place within or outside the State of
Nevada as designated from time to time by the Board.  In the absence of a
designation, regular meetings shall be held at the principal executive office of
the corporation.  Special meetings of the Board shall be held at any place
within or outside the State of Nevada designated in the notice of the meeting,
or if the notice does not state a place, or if there is no notice, at the
principal executive office of the corporation.  Any meeting, regular or special,
may be held by conference telephone or similar communication equipment, provided
that all Directors participating can hear one another.




Section 6.  GENERAL DIRECTORS' MEETING.  Immediately after each general meeting
of the shareholders, the Board of Directors shall hold a regular meeting at the
same place, or at any other place that has been designated by the Board of
Directors, to consider matters of organization, election of officers, and other
business as desired.  Notice of this meeting shall not be required unless some
place other than the place of the general meeting of the shareholders has been
designated.








-7-




Section 7.  OTHER REGULAR MEETINGS.  Other regular meetings of the Board of
Directors shall be held without call at times to be fixed by the Board of
Directors from time to time.  Such regular meetings may be held without notice.




Section 8.  SPECIAL MEETINGS.  Special meetings of the Board of Directors may be
called for any purpose or purposes at any time by the Chair of the Board, the
Chief Executive Officer, any Vice President, the Secretary, or any two
Directors.




Special meetings shall be held on four days' notice by mail or forty-eight
hours' notice delivered personally or by telephone or telegraph.  Oral notice
given personally or by telephone may be transmitted either to the Director or to
a person at the Director's office who can reasonably be expected to communicate
it promptly to the Director.  Written notice, if used, shall be addressed to
each Director at the address shown on the corporation's records.  The notice
need not specify the purpose of the meeting, nor need it specify the place if
the meeting is to be held at the principal executive office of the corporation.




Section 9.  QUORUM.  A majority of the Directors then in office shall constitute
a quorum for the transaction of business, except to adjourn as provided in
Section 11 of this Article III.  Every act or decision done or made by a
majority of the Directors present at a meeting duly held at which a quorum is
present shall be regarded as the act of the Board of Directors.




Section 10.  WAIVER OF NOTICE.  Notice of a meeting, although otherwise
required, need not be given to any Director who (i) either before or after the
meeting signs a waiver of notice or a consent to holding the meeting without
being given notice; (ii) signs an approval of the minutes of the meeting; or
(iii) attends the meeting without protesting the lack of notice before or at the
beginning of the meeting.  Waivers of notice or consents need not specify the
purpose of the meeting.  All waivers, consents, and approvals of the minutes
shall be filed with the corporate records or made a part of the minutes of the
meeting.




Section 11.  ADJOURNMENT TO ANOTHER TIME OR PLACE.  Whether or not a quorum is
present, a majority of the Directors present may adjourn any meeting to another
time or place.




Section 12.  NOTICE OF ADJOURNED MEETING.  Notice of the time and place of
resuming a meeting that has been adjourned need not be given unless the
adjournment is for more than 24 hours, in which case notice shall be given,
before the time set for resuming the adjourned meeting, to the Directors who
were not present at the time of the adjournment.  Notice need not be given in
any case to Directors who were present at the time of adjournment.




Section 13.  ACTION WITHOUT A MEETING.  Any action required or permitted to be
taken by the Board of Directors may be taken without a meeting, if all members
of the Board of Directors individually or collectively consent in writing to
that action.  Any action by written consent shall have the same force and effect
as a unanimous vote of the Board of Directors.  All written consents shall be
filed with the minutes of the proceedings of the Board of Directors.




Section 14.  FEES AND COMPENSATION OF DIRECTORS.  Directors and members of
committees of the Board may be compensated for their services, and shall be
reimbursed for expenses, as fixed or determined by resolution of the Board of
Directors.  This section shall not be construed to preclude any Director from
serving the corporation in any other capacity, as an officer, agent, employee,
or otherwise, and receiving compensation for those services.








-8-




ARTICLE IV

COMMITTEES




Section 1.  COMMITTEES OF THE BOARD.  The Board of Directors may, by resolution
adopted by a majority of the authorized number of Directors, designate one or
more committees, each consisting of two or more Directors.  The Board may
designate one or more Directors as alternate members of any committee, to
replace any absent member at a committee meeting.  The appointment of committee
members or alternate members requires the vote of a majority of the authorized
number of Directors.  A committee may be granted any or all of the powers and
authority of the Board in the management of the business and affairs of the
corporation.




Section 2.  MEETINGS AND ACTION OF COMMITTEES.  Meetings and action of
committees shall be governed by, and held and taken in accordance with, Bylaw
provisions applicable to meetings and actions of the Board of Directors, as
provided in Section 5 and Sections 7 through 13 of Article III of these Bylaws,
as to the following matters: place of meetings; regular meetings; special
meetings and notice; quorum; waiver of notice; adjournment; notice of
adjournment; and action without meeting, with such changes in the context of
these Bylaws as are necessary to substitute the committee and its members for
the Board of Directors and its members, except that (a) the time of regular
meetings of committees may be determined either by resolution of the Board of
Directors or by resolution of the committee; (b) special meetings of committees
may also be called by resolution of the Board of Directors; and (c) notice of
special meetings of committees shall also be given to all alternative members
who shall have the right to attend all meetings of the committee.  The Board of
Directors may adopt rules for the governance of any committee not inconsistent
with these Bylaws.




ARTICLE V

OFFICERS




Section 1.  OFFICERS.  The officers of the corporation shall be a Chief
Executive Officer, a Chief Financial Officer, a Secretary, and such other
officers as are appointed in accordance with Section 3 of this Article.  Any
number of offices may be held by the same person.




Section 2.  APPOINTMENT OF OFFICERS.  The officers of the corporation, except
for subordinate officers appointed in accordance with Section 3 of this Article
V, shall be appointed by the Board of Directors, and shall serve at the pleasure
of the Board of Directors.




Section 3.  SUBORDINATE OFFICERS.  The Board of Directors may appoint, and may
empower the Chair to appoint other officers as required by the business of the
corporation, whose duties shall be as provided in the Bylaws, or as determined
from time to time by the Board of Directors or the Chair.




Section 4.  REMOVAL AND RESIGNATION OF OFFICERS.  Any officer chosen by the
Board of Directors may be removed at any time, with or without cause or notice,
by the Board of Directors.  Subordinate officers appointed by persons other than
the Board under Section 3 of this Article may be removed at any time, with or
without cause or notice, by the Board of Directors or by the officer by whom
appointed.  Officers may be employed for a specified term under a contract of
employment if authorized by the Board of Directors; such officers may be removed
from office at any time under this section, and shall have no claim against the
corporation or




-9-




individual officers or Board members because of the removal except any right to
monetary compensation to which the officer may be entitled under the contract of
employment.




Any officer may resign at any time by giving written notice to the corporation.
 Resignations shall take effect on the date of receipt of the notice, unless a
later time is specified in the notice.  Unless otherwise specified in the
notice, acceptance of the resignation is not necessary to make it effective.
 Any resignation is without prejudice to the rights, if any, of the corporation
to monetary damages under any contract of employment to which the officer is a
party.




Section 5.  VACANCIES IN OFFICES.  A vacancy in any office resulting from an
officer's death, resignation, removal, disqualification, or from any other cause
shall be filled in the manner prescribed in these Bylaws for regular election or
appointment to that office.




Section 6.  CHAIR OF THE BOARD.  The Board of Directors may elect a Chair, who
shall preside, if present, at Board meetings and shall exercise and perform such
other powers and duties as may be assigned from time to time by the Board of
Directors.




Section 7.  CHIEF EXECUTIVE OFFICER.  Except to the extent that the Bylaws or
the Board of Directors assign specific powers and duties to the Chair of the
Board (if any), the Chief Executive Officer shall report directly to the Board
of Directors and be the corporation's general manager and Chief Executive
Officer and, subject to the control of the Board of Directors, shall have
general supervision, direction, and control over the corporation's business and
its officers.  The managerial powers and duties of the Chief Executive Officer
shall include, but are not limited to, all the general powers and duties of
management usually vested in the office of Chief Executive Officer of a
corporation, and the Chief Executive Officer shall have other powers and duties
as prescribed by the Board of Directors or the Bylaws.  The Chief Executive
Officer shall preside at all meetings of the shareholders and, in the absence of
the Chair of the Board or if there is no Chair of the Board, shall also preside
at meetings of the Board of Directors.




Section 8. PRESIDENT.  The President shall oversee the day-to-day operations of
the corporation and shall implement strategies and plans as instructed by the
Chief Executive Officer or the Board of Directors and support the Chief
Executive Officer and Board of Directors with respect to planning and strategic
development for the corporation.  The managerial powers and duties of the
President shall include general supervision over the internal operations of the
corporation, including retaining and supervising staff and independent
contractors and, except as limited or otherwise instructed by any of the Chief
Executive Officer or the Board of Directors, representing the corporation
externally in conjunction with the Chief Executive Officer.




Section 9.  CHAIR OF THE BOARD.  The Chair of the Board, if such an officer be
elected, shall, if present, preside at meetings of the Board of Directors and
exercise and perform such other powers and duties as may be from time to time
assigned by the Board of Directors or prescribed by the By-laws.  If there is no
Chief Executive Officer, the Chair of the Board shall in addition be the Chief
Executive Officer of the corporation and shall have the powers and duties
prescribed in Section 7 of this Article V.




Section 10.  VICE-PRESIDENTS.  If desired, one or more Vice-Presidents may be
chosen by the Board of Directors in accordance with the provisions for
appointing officers set forth in Section 2 of this Article V.  In the absence or
disability of the Chief Executive Officer, the Chief Executive Officer's duties
and responsibilities shall be carried out by the highest ranking available
Vice-President if Vice-Presidents are ranked or, if not, by a Vice-President
designated by the Board of




-10-




Directors.  When so acting, a Vice-President shall have all the powers of and be
subject to all the restrictions on the Chief Executive Officer.  Vice-Presidents
of the corporation shall have such other powers and perform such other duties as
prescribed from time to time by the Board of Directors, the Bylaws, or the Chief
Executive Officer (or Chair of the Board if there is no Chief Executive
Officer).




Section 11.  SECRETARY




(a) Minutes




The Secretary shall keep, or cause to be kept, minutes of all of the
shareholders' meetings and of all other Board meetings.  If the Secretary is
unable to be present, the Secretary or the presiding officer of the meeting
shall designate another person to take the minutes of the meeting.




The Secretary shall keep, or cause to be kept, at the principal executive office
or such other place as designated by the Board of Directors, a Book of Minutes
of all meetings and actions of the shareholders, of the Board of Directors, and
of committees of the Board.  The minutes of each meeting shall state the time
and place the meeting was held; whether it was regular or special; if special,
how it was called or authorized; the names of Directors present at Board or
committee meetings; the number of shares present or represented at shareholders'
meetings; an accurate account of the proceedings; and when it was adjourned.




(b) Record of Shareholders




The Secretary shall keep, or cause to be kept, at the principal executive office
or at the office of the transfer agent or registrar, a record or duplicate
record of shareholders.  This record shall show the names of all shareholders
and their addresses, the number and classes of shares held by each, the number
and date of share certificates issued to each shareholder, and the number and
date of cancellation of any certificates surrendered for cancellation.




(c) Notice of Meetings




The Secretary shall give notice, or cause notice to be given, of all
shareholders' meetings, Board meetings, and meetings of committees of the Board
for which notice is required by statute or by the Bylaws.  If the Secretary or
other person authorized by the Secretary to give notice fails to act, notice of
any meeting may be given by any other officer of the corporation.




(d) Other Duties




The Secretary shall keep the seal of the corporation, if any, in safe custody.
 The Secretary shall have such other powers and perform other duties as
prescribed by the Board of Directors or by the Bylaws.




Section 12.  CHIEF FINANCIAL OFFICER.  The Chief Financial Officer shall keep,
or cause to be kept, adequate and correct books and records of accounts of the
properties and business transactions of the corporation, including accounts of
its assets, liabilities, receipts, disbursements, gains, losses, capital,
retained earnings, and shares.  The books of account shall at all reasonable
times be open to inspection by any Director, the Chief Executive Officer, or the
President.







-11-




The Chief Financial Officer shall (1) deposit corporate funds and other
valuables in the corporation's name and to its credit with depositaries
designated by the Board of Directors; (2) make disbursements of corporate funds
as authorized by the Board, the Chief Executive Officer, or the President; (3)
render a statement of the corporation's financial condition and an account of
all transactions conducted as Chief Financial Officer whenever requested by the
Chair, the Chief Executive Officer, the President, or the Board of Directors;
and (4) have other powers and perform other duties as prescribed by the Board of
Directors or the Bylaws.




Unless the Board of Directors has elected a separate Treasurer, the Chief
Financial Officer shall be deemed to be the treasurer for purposes of giving any
reports or executing any certificates or other documents.




ARTICLE VI

INDEMNIFICATION OF DIRECTORS, OFFICERS,

EMPLOYEES, AND OTHER AGENTS




Section 1.  AGENTS, PROCEEDINGS, AND EXPENSES.  For the purposes of this
Article, "agent" means any person who is or was a Director, officer, employee,
or other agent of this corporation, or who is or was serving at the request of
this corporation as a Director, officer, employee, or agent of another foreign
or domestic corporation, partnership, joint venture, trust or other enterprise,
or who was a Director, officer, employee, or agent of a foreign or domestic
corporation that was a predecessor corporation of this corporation or of another
enterprise at the request of such predecessor corporation; "proceeding" means
any threatened, pending, or completed action or proceeding, whether civil,
criminal, administrative, or investigative; and "expenses" includes, without
limitation, attorney fees and any expenses of establishing a right to
indemnification under Section 4 or Section 5(d) of this Article VI.




Section 2.  ACTIONS OTHER THAN BY THE CORPORATION.  This corporation shall have
the power to indemnify any person who was or is a party, or is threatened to be
made a party, to any proceeding (other than an action by or in the right of this
corporation to procure a judgment in its favor) by reason of the fact that such
person is or was an agent of this corporation, against expenses, judgments,
fines, settlements, and other amounts actually and reasonably incurred in
connection with such proceeding if that person acted in good faith and in a
manner that the person reasonably believed to be in the best interests of this
corporation and, in the case of a criminal proceeding, had no reasonable cause
to believe the conduct of that person was unlawful.  The termination of any
proceeding by judgment, order, settlement, conviction, or upon a plea of nolo
contendere or its equivalent shall not, of itself, create a presumption that the
person did not act in good faith and in a manner that the person reasonably
believed to be in the best interests of this corporation or that the person had
reasonable cause to believe that the person's conduct was not unlawful.




Section 3.  ACTIONS BY OR IN THE RIGHT OF THE CORPORATION.  This corporation
shall have the power to indemnify any person who was or is a party, or is
threatened to be made a party, to any threatened, pending, or completed action
by or in the right of this corporation to procure a judgment in its favor by
reason of the fact that such person is or was an agent of this corporation,
against expenses actually and reasonably incurred by such person in connection
with the defense or settlement of that action, if such person acted in good
faith, in a manner such person believed to be in the best interests of this
corporation and its shareholders.  No indemnification shall be made under this
Section 3 for the following:




-12-







(a)

With respect to any claim, issue, or matter as to which such person has been
adjudged to be liable to this corporation in the performance of such person's
duty to the corporation and its shareholders, unless and only to the extent that
the court in which such proceeding is or was pending shall determine on
application that, in view of all the circumstances of the case, such person is
fairly and reasonably entitled to indemnity for expenses and then only to the
extent that the court shall determine;




(b)

Amounts paid in settling or otherwise disposing of a pending action without
court approval; or




(c)

Expenses incurred in defending a pending action that is settled or otherwise
disposed of without court approval.




Section 4.  SUCCESSFUL DEFENSE BY AGENT.  To the extent that an agent of this
corporation has been successful on the merits in defense of any proceeding
referred to in Section 2 or 3 of this Article VI, or in defense of any claim,
issue, or matter therein, the agent shall be indemnified against expenses
actually and reasonably incurred by the agent in connection therewith.




Section 5.  REQUIRED APPROVAL.  Except as provided in Section 4 of this Article
VI, any indemnification under this Section shall be made by the corporation only
if authorized in the specific case, after a determination that indemnification
of the agent is proper in the circumstances because the agent has met the
applicable standard of conduct set forth in Section 2 or 3 by one of the
following:




(a)

A majority vote of a quorum consisting of Directors who are not parties to such
proceeding;




(b)

Independent legal counsel in a written opinion if a quorum of Directors who are
not parties to such a proceeding is not available;




(c)

(i) The affirmative vote of a majority of shares of this corporation entitled to
vote represented at a duly held meeting at which a quorum is present; or




(ii) the written consent of holders of a majority of the outstanding shares
entitled to vote (for purposes of this subsection 5(c), the shares owned by the
person to be indemnified shall not be considered outstanding or entitled to vote
thereon); or




(d)

The court in which the proceeding is or was pending, on application made by this
corporation or the agent or the attorney or other person rendering services in
connection with the defense, whether or not such application by the agent,
attorney, or other person is opposed by this corporation.




Section 6.  ADVANCE OF EXPENSES.  Expenses incurred in defending any proceeding
may be advanced by the corporation before the final disposition of such
proceeding on receipt of an undertaking by or on behalf of the agent to repay
such amounts if it shall be determined ultimately that the agent is not entitled
to be indemnified as authorized in this Article VI.  By unanimous vote of all
Directors, other than a Director who may be a party to such proceeding, this
provision requiring an undertaking may be waived; provided, however, that such
waiver shall not relieve the agent of liability.




-13-







Section 7.  OTHER CONTRACTUAL RIGHTS.  The indemnification provided by this
Article VI shall not be deemed exclusive of any other rights to which those
seeking indemnification may be entitled under any Bylaw, agreement, vote of
shareholders or disinterested Directors, or otherwise, both as to action in an
official capacity and as to action in another capacity while holding such
office, to the extent such additional rights to indemnification are authorized
in the articles of the corporation.  Nothing in this section shall affect any
right to indemnification to which persons other than such Directors and officers
may be entitled by contract or otherwise.




Section 8.  LIMITATIONS.  No indemnification or advance shall be made under this
Article VI, except as provided in Section 4 or Section 5(d), in any circumstance
if it appears:




(a)

That it would be inconsistent with a provision of the articles, Bylaws, a
resolution of the shareholders, or an agreement in effect at the time of the
accrual of the alleged cause of action asserted in the proceeding in which
expenses were incurred or other amounts were paid, which prohibits or otherwise
limits indemnification; or




(b)

That it would be inconsistent with any condition expressly imposed by a court in
approving settlement.




Section 9.  INSURANCE.  This corporation may purchase and maintain insurance on
behalf of any agent of the corporation insuring against any liability asserted
against or incurred by the agent in that capacity or arising out of the agent's
status as such, whether or not this corporation would have the power to
indemnify the agent against that liability under the provisions of this Article
VI.




Section 10.  FIDUCIARIES OF CORPORATE EMPLOYEE BENEFIT PLAN.  This Article VI
does not apply to any proceeding against any trustee, investment manager, or
other fiduciary of an employee benefit plan in that person's capacity as such,
even though that person may also be an agent of the corporation.  The
corporation shall have the power to indemnify, and to purchase and maintain
insurance on behalf of any such trustee, investment manager, or other fiduciary
of any benefit plan for any or all of the Directors, officers, and employees of
the corporation or any of its subsidiary or affiliated corporations.




Section 11.  SURVIVAL OF RIGHTS.  The rights provided by this Article VI shall
continue for a person who has ceased to be an agent and shall inure to the
benefit of the heirs, executors, and administrators of such person.




Section 12.  EFFECT OF AMENDMENT.  Any amendment, repeal, or modification of
this Article VI shall not adversely affect an agent's right or protection
existing at the time of such amendment, repeal, or modification.




Section 13.  SETTLEMENT OF CLAIMS.  The corporation shall not be liable to
indemnify any agent under this Article VI for (a) any amounts paid in settlement
of any action or claim effected without the corporation's written consent, which
consent shall not be unreasonably withheld or (b) any judicial award, if the
corporation was not given a reasonable and timely opportunity to participate, at
its expense, in the defense of such action.




Section 14.  SUBROGATION.  In the event of payment under this Article VI, the
corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of the agent, who




-14-




shall execute all papers required and shall do everything that may be necessary
to secure such rights, including the execution of such documents as may be
necessary to enable the corporation effectively to bring suit to enforce such
rights.




Section 15.  NO DUPLICATION OF PAYMENTS.  The corporation shall not be liable
under this Article VI to make any payment in connection with any claim made
against the agent to the extent the agent has otherwise actually received
payment, whether under a policy of insurance, agreement, vote, or otherwise, of
the amounts otherwise indemnifiable under this Article.




ARTICLE VII

RECORDS AND REPORTS




Section 1.  MAINTENANCE OF SHAREHOLDER RECORD AND INSPECTION BY SHAREHOLDERS.
 The corporation shall keep at its principal executive office or at the office
of its transfer agent or registrar, as determined by resolution of the Board of
Directors, a record of the names and addresses of all shareholders and the
number and class of shares held by each shareholder, a copy certified by the
Secretary of State of the corporation's articles of incorporation and all
amendments thereto, and a copy certified by an officer of the corporation of its
bylaws and all amendments thereto.




Any person who has been a stockholder of record for at least 6 months
immediately preceding his or her demand, or any shareholder or shareholders
holding at least 5 percent in the aggregate of the outstanding voting shares of
the corporation shall have the right to inspect and copy the record of
shareholders' names and addresses and shareholdings during usual business hours,
on five days' prior written demand on the corporation.




Section 2.  MAINTENANCE AND INSPECTION OF BYLAWS.  The corporation shall keep at
its principal executive office, or if its principal executive office is not in
the State of Nevada, at its principal business office in this state, a copy
certified by an officer of the corporation of the Bylaws as amended to date,
which shall be open to inspection by the shareholders at all reasonable times
during office hours.  If the principal executive office of the corporation is
outside the State of Nevada and the corporation has no principal business office
in this state, the Secretary shall, on the written request of any shareholder,
furnish to that shareholder a copy of the Bylaws as amended to date.




Section 3.  MAINTENANCE AND INSPECTION OF MINUTES AND ACCOUNTING RECORDS.  The
minutes of proceedings of the shareholders, Board of Directors, and committees
of the Board, and the accounting books and records, shall be kept at the
principal executive office of the corporation, or at such other place or places
as designated by the Board of Directors.  The minutes shall be kept in written
form, and the accounting books and records shall be kept either in written form
or in a form capable of being converted into written form.  




Section 4.  INSPECTION BY DIRECTORS.  Every Director shall have the absolute
right at any reasonable time to inspect all books, records, and documents of
every kind and the physical properties of the corporation and each of its
subsidiary corporations.  This inspection by a Director may be made in person or
by an agent or attorney and the right of inspection includes the right to copy
and make extracts of documents.





-15-







Section 5.  ANNUAL REPORT TO SHAREHOLDERS.  The Board of Directors shall cause
an annual report to be sent to the shareholders in accordance with the
applicable state and federal laws.




Section 6.  ANNUAL REPORT TO SHAREHOLDERS.  Inasmuch as, and for as long as,
there are fewer than 100 shareholders, the requirement of an annual report to
shareholders referred to in Section 5 is expressly waived.  However, nothing in
this provision shall be interpreted as prohibiting the Board of Directors from
issuing annual or other periodic reports to the shareholders, as the Board
considers appropriate.




Section 7.  FINANCIAL STATEMENTS.  The corporation shall keep a copy of each
annual financial statement, quarterly or other periodic income statement, and
accompanying balance sheets prepared by the corporation on file in the
corporation's principal executive office for 12 months.




ARTICLE VIII

GENERAL CORPORATE MATTERS




Section 1.  RECORD DATE FOR PURPOSES OTHER THAN NOTICE AND VOTING.  For purposes
of determining the shareholders entitled to receive payment of dividends or
other distributions or allotment of rights, or entitled to exercise any rights
in respect of any other lawful action (other than voting at and receiving notice
of shareholders' meetings and giving written consent of the shareholders without
a meeting), the Board of Directors may fix in advance a record date, which shall
be not more than 60 nor less than 10 days before the date of the dividend
payment, distribution, allotment, or other action.  If a record date is so
fixed, only shareholders of record at the close of business on that date shall
be entitled to receive the dividend, distribution, or allotment of rights, or to
exercise the other rights, as the case may be, notwithstanding any transfer of
shares on the corporation's books after the record date, except as otherwise
provided by statute.




If the Board of Directors does not so fix a record date in advance, the record
date shall be at the close of business on the later of (1) the day on which the
Board of Directors adopts the applicable resolution or (2) the 60th day before
the date of the dividend payment, distribution, allotment of rights, or other
action.




Section 2.  AUTHORIZED SIGNATORIES FOR CHECKS.  All checks, drafts, other orders
for payment of money, notes, or other evidences of indebtedness issued in the
name of or payable to the corporation shall be signed or endorsed by such person
or persons and in such manner authorized from time to time by resolution of the
Board of Directors.




Section 3.  EXECUTING CORPORATE CONTRACTS AND INSTRUMENTS.  Except as otherwise
provided in the articles or in these Bylaws, the Board of Directors by
resolution may authorize any officer, officers, agent, or agents to enter into
any contract or to execute any instrument in the name of and on behalf of the
corporation.  This authority may be general or it may be confined to one or more
specific matters.  No officer, agent, employee, or other person purporting to
act on behalf of the corporation shall have any power or authority to bind the
corporation in any way, to pledge the corporation's credit, or to render the
corporation liable for any purpose or in any amount, unless that person was
acting with authority duly granted by the




-16-




Board of Directors as provided in these Bylaws, or unless an unauthorized act
was later ratified by the corporation.




Section 4.  SHARE TRANSFERS.  All certificates shall certify the number of
shares and the class or series of shares represented by the certificate.  All
certificates shall be signed in the name of the corporation by (1) either the
Chair of the Board of Directors, the Vice Chair of the Board of Directors, the
Chief Executive Officer, or any Vice President, and (2) either the Chief
Financial Officer, Treasurer, any Assistant Treasurer, the Secretary, or any
Assistant Secretary.




Any or all of the signatures on the certificate may be facsimile.  If any
officer, transfer, agent, or registrar who has signed or whose facsimile
signature has been placed on a certificate shall have ceased to be that officer,
transfer agent, or registrar before that certificate is issued, the certificate
may be issued by the corporation with the same effect as if that person were an
officer, transfer agent, or registrar at the date of issue.




Section 5.  LOST CERTIFICATES.  Except as provided in this Section 5, no new
certificates for shares shall be issued to replace old certificates unless the
old certificate is surrendered to the corporation for cancellation at the same
time.  If share certificates or certificates for any other security have been
lost, stolen, or destroyed, the Board of Directors may authorize the issuance of
replacement certificates on terms and conditions as required by the Board, which
may include a requirement that the owner give the corporation a bond (or other
adequate security) sufficient to indemnify the corporation against any claim
that may be made against it (including any expense or liability) on account of
the alleged loss, theft, or destruction of the old certificate or the issuance
of the replacement certificate.




Section 6.  SHARES OF OTHER CORPORATIONS: HOW VOTED.  Shares of other
corporations standing in the name of this corporation shall be voted by one of
the following persons, listed in order of preference:




(1) Chair of the Board, or person designated by the Chair of the Board; (2)
Chief Executive Officer, or person designated by the Chief Executive Officer;
(3) First Vice President, or person designated by the First Vice President; (4)
other person designated by the Board of Directors.




The authority to vote shares granted by this section includes the authority to
execute a proxy in the name of the corporation for purposes of voting the
shares.




Section 7.  CONSTRUCTION AND DEFINITIONS.  Unless the context requires
otherwise, the general provisions, rules of construction, and definitions in NRS
78.010 through 78.795 shall govern the construction of these Bylaws.  Without
limiting the generality of this provision, the singular number includes the
plural, the plural number includes the singular, and the term "person" includes
both a corporation and a natural person.




ARTICLE IX

AMENDMENTS




Section 1.  AMENDMENT BY SHAREHOLDERS.  New Bylaws may be adopted or these
Bylaws may be amended or repealed by the vote or written consent of holders of a
majority of the outstanding shares entitled to vote; provided, however, that if
the Articles of Incorporation of the corporation set forth the number of
authorized Directors of the corporation, the authorized number of Directors may
be changed only by an amendment of the Articles of Incorporation.




-17-







Section 2.  POWERS OF DIRECTORS.  Subject to the right of the Shareholders to
adopt, amend or repeal Bylaws, as provided in Section 1 of this Article IX, the
Board of Directors may adopt, amend or repeal any of these Bylaws other than a
Bylaw or amendment thereof changing the authorized number of Directors.








-18-


